DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120  and 365(c)  if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. If the international application was published by the International Bureau pursuant to PCT Article 21, then a certified copy would not normally be necessary.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 June 2020, 28 August 2020, and 24 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 141
Element 142  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 11-12, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (CN 109313704 A).

Regarding claim 1, Long teaches an optical image capturing unit, comprising: an optical converging device (see figure 8, micro lens 310; and ¶74, In the technical solutions of the embodiments of the present application, the micro-lens 310 is used to converge the optical signals in a certain area); a diaphragm (320) disposed on a back focal plane of the optical converging device (310), wherein the diaphragm is provided with a window (see figure 8, light blocking layer 320 (i.e. diaphragm) and window 321; and ¶12, In some possible implementations, the focal point of the microlens is located within the window); and a photosensing unit (330) disposed under the diaphragm (see figure 8, photosensor 330 underneath diaphragm 320), wherein the optical converging device (310) is configured to converge an optical signal within a specific incident angle range to the window (321), and the Optionally, above the microlens 310 , a light incident angle screening unit may be used to screen light in a specific incident angle range, for example, only light with a small incident angle is transmitted to the microlens 310; and ¶9, the light signals are transmitted to the photosensors via the windows).

Regarding claim 2, Long teaches the optical image capturing unit according to claim 1, wherein a focal point of the optical converging device (310) is located in the window (¶12, In some possible implementations, the focal point of the microlens is located within the window).

Regarding claim 5, Long teaches the optical image capturing unit according to claim 1, wherein the optical image capturing unit further comprises: a first dielectric layer (350) configured to transmit an optical signal and disposed under the optical converging device (¶82, Optionally, in an embodiment of the present application, as shown in FIG. 8 , the dielectric layer may include:; and ¶83, The transparent medium layer 350 (first dielectric layer) is disposed in the window 321 and above the light blocking layer 320).

Regarding claim 6, Long teaches the optical image capturing unit according to claim 5, wherein the optical image capturing unit further comprises: a metal layer (340) and a second dielectric layer (340) disposed between the diaphragm (320) and the photosensing unit (330), wherein the metal layer and the second dielectric layer comprise a connection circuit of the photosensing unit (¶91, A medium and a metal layer 340 (i.e. second dielectric layer) are disposed between the light blocking layer 320 and the photoelectric sensor 330 , and the medium and metal layer 340 includes a connection circuit of the photoelectric sensor 330).

Regarding claim 7, Long teaches the optical image capturing unit according to claim 6, wherein the first dielectric layer (350) is disposed between the optical converging device (310) and the diaphragm (320) and in the window (¶82, Optionally, in an embodiment of the present application, as shown in FIG. 8 , the dielectric layer may include:; and ¶83, The transparent medium layer 350 (first dielectric layer) is disposed in the window 321 and above the light blocking layer 320).

Regarding claim 11, Long teaches the optical image capturing unit according to claim 1, wherein the optical image capturing unit further comprises: a filter (920) disposed above the photosensing unit (330) for filtering out an optical signal of a non-target wavelength band and transmitting an optical signal of a target wavelength band (¶107, The filter 920 is arranged above the array, and is used to filter out the optical signal of the non-target wavelength band and transmit the optical signal of the target wavelength band).

Regarding claim 12, Long teaches the optical image capturing unit according to claim 11, wherein the filter (920) is disposed between the optical converging device (310) and the diaphragm (320), or the filter is disposed above the optical converging device (see figure 9, filter 920 located above the micro lenses 310).

Regarding claim 14, Long teaches the optical image capturing unit according to claim 1, wherein the optical signal detected by the photosensing unit (330) is used to form a pixel of a captured image (¶11, In some possible implementations, the light signal detected by the photosensor is used to form one pixel of the captured image).

Regarding claim 15, Long teaches the optical image capturing unit according to claim 1, wherein the optical converging device (310) is a convex lens or a Fresnel lens (see figure 8, In the technical solutions of the embodiments of the present application, the micro-lens 310 is used to converge the optical signals in a certain area).

Regarding claim 17, Long teaches an electronic device, comprising: a display screen (see figures 1-2, display screen 120/910 (labeled as 102 in figure 1 and 9)), and an optical image capturing system, wherein the optical image capturing system comprises an array of a plurality of the optical image capturing units, the optical image capturing unit comprises: an optical converging device (310); a diaphragm (320) disposed on a back focal plane of the optical converging device, wherein the diaphragm is provided with a window (321); and a photosensing unit disposed (330) under the diaphragm (see figures 8-9, micro lenses 310 (i.e. optical converging device), light blocking layer 320 (i.e. diaphragm), window 321, and photosensor 330); wherein the optical converging device (310) is configured to converge an optical signal within a specific incident angle range to the window (321), and the optical signal is transmitted to the photosensing unit (330) via the window (¶68, Optionally, above the microlens 310 , a light incident angle screening unit may be used to screen light in a specific incident angle range, for example, only light with a small incident angle is transmitted to the microlens 310; and ¶9, the light signals are transmitted to the photosensors via the windows); and wherein the optical image capturing system is disposed under the display screen (see figure 9, display screen 910).

Regarding claim 18, long teaches the electronic device according to claim 17, wherein the display screen (120/910) is an organic light-emitting diode display screen, and a light-emitting layer of the display screen comprises a plurality of organic light-emitting diode light sources, wherein when the optical image capturing system is a biometric identification system, the biometric identification system employs at least some of the organic light-emitting diode light sources as an excitation light source for biometric identification (¶117, Optionally, the display screen is an organic light emitting diode display screen, and the light emitting layer of the display screen includes a plurality of organic light emitting diode light sources, wherein, when the optical image acquisition system is a biometric identification system, the biometric The identification system uses at least part of the organic light emitting diode light source as the excitation light source for biometric identification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 109313704 A) in view of Ogawa et al. (USPGPub 20190252439 A1).

Regarding claim 3, Long teaches the optical image capturing unit comprising a window and an optical converging device (see figure 8-9, window 321 and micro lenses 310). However, Long fails to explicitly teach wherein the window is not directly facing an optical axis of the optical converging device.
	However, Ogawa teaches wherein the window is not directly facing an optical axis of the optical converging device (¶48, with reference to FIGS. 5A and 5B. In the present exemplary embodiment, the planar positions of the lower part 801, the middle part 802, the upper part 803, and the interlayer lenses 91 and 92 are shifted from the photoelectric conversion portions 21 and 22 based on the incidence angle of a main light beam. Thus, the position in the light transmitting region 71 at which the distance from the upper edge 812 of the light shielding portion 81 in the X-direction is Wa/2 does not overlap the position in the light transmitting region 71 at which the distance from the lower edge 811 in the X-direction is Wb/2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of Ogawa to further include a window offset from the optical axis because [i]n this way, the main light beam is shielded by the light shielding member 80 to thereby prevent a decrease in sensitivity (Ogawa, ¶48). 

Regarding claim 10, Long teaches a first dielectric layer (350) and a diaphragm (¶82, Optionally, in an embodiment of the present application, as shown in FIG. 8 , the dielectric layer may include:; and ¶83, The transparent medium layer 350 (first dielectric layer) is disposed in the window 321 and above the light blocking layer 320). However, Long fails to explicitly teach an additional light shielding layer configured to shield an incident optical signal from an adjacent optical image capturing unit.
	However, Ogawa teaches an additional light shielding layer configured to shield an incident optical signal from an adjacent optical image capturing unit (¶16, it is effective to employ the technique of providing a light shielding structure in a region where light enters or the technique of providing a trench separation structure between pixels. In the present exemplary embodiment, a combination of a light shielding structure and a trench separation structure will be presented and an advantageous structure for reducing crosstalk, see also figures 5A-5B having transmitting material 70/71/72 with light shielding elements 801 (i.e. the diaphragm) and 802 (i.e. the additional light shielding layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of Ogawa to further include a light shielding layer because in a case in which a light beam with a small incidence angle enters, if there is no member to block the light beam with a small incidence angle, part of the incident light beam will leak into an adjacent pixel in the light transmitting member or semiconductor layer, and thus optical color mixture will occur (Ogawa, ¶16).

Regarding claim 16, Long teaches the optical image capturing unit comprising a window and an optical converging device (see figure 8-9, window 321 and micro lenses 310). However, Long fails to explicitly teach wherein a distance by which the window deviates from an optical axis of the optical converging device is set such that a parallel optical signal within the specific incident angle range passes through the window.
with reference to FIGS. 5A and 5B. In the present exemplary embodiment, the planar positions of the lower part 801, the middle part 802, the upper part 803, and the interlayer lenses 91 and 92 are shifted from the photoelectric conversion portions 21 and 22 based on the incidence angle of a main light beam. Thus, the position in the light transmitting region 71 at which the distance from the upper edge 812 of the light shielding portion 81 in the X-direction is Wa/2 does not overlap the position in the light transmitting region 71 at which the distance from the lower edge 811 in the X-direction is Wb/2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of Ogawa to further include a window offset from the optical axis because [i]n this way, the main light beam is shielded by the light shielding member 80 to thereby prevent a decrease in sensitivity (Ogawa, ¶48).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 109313704 A) in view of Chien et al. (U.S. Patent No. 10990790 B2).

Regarding claim 4, Long teaches the optical image capturing unit comprising a window (see figure 8-9, window 321). However, Long fails to explicitly teach wherein the specific incident angle range is θ ± Δθ, where θ is not equal to zero, and Δθ is determined according to a size of the window.
	However, Chien teaches wherein the specific incident angle range is θ ± Δθ, where θ is not equal to zero, and Δθ is determined according to a size of the window (col. 6, lines 1-30, For example, in an embodiment, as indicated in FIG. 1, the light L1 entering the channel region 220 of the sensing element 200 from the first edge 410S1 of the blocking structure 400 adjacent to the first opening 410 may have a maximum incident angle θ1, and the light L2 entering the channel region 220 of the sensing element 200 from the second edge 410S2 of the blocking structure 400 adjacent to the first opening 410 may have a maximum incident angle θ2. The incident angle θ1 may be defined as the angle between the normal line N of the channel top surface 220a and the incident light L1. The incident angle θ2 may be defined as the angle between the normal line N of the channel top surface 220a and the incident light L2. In one embodiment, through the collocation design of the distance difference ΔD, the distance D3, the distance D4, and the width W1, the range of the maximum incident angle θ1 or the maximum incident angle θ2 within which the incident light may be detected by the sensing element 200 may be changed. The incident light having an incident angle greater than the incident angle θ1 or the incident angle θ2 may be blocked or reflected by the blocking structure 400. For example, the maximum incident angle θ1 and the maximum incident angle θ2 may both be designed as being less than or equivalent to 26.5°. In some embodiments, the maximum incident angle θ1 or the maximum incident angle θ2 may be designed as being less than or equivalent to 21°. In some embodiments, the maximum incident angle θ1 or the maximum incident angle θ2 may be designed as being less than or equivalent to 17°).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of Chien to further include an error measurement based off of the size of the window because someone having skill in the art could look at this invention and see that the window size can be optimized to allow for little error (see MPEP 2144.05 (II)(A) Optimization Within Prior Art Conditions or Through Routine Experimentation). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 109313704 A) in view of Shibata et al. (U.S. Patent No. 10636931 B1).

Regarding claim 8, Long teaches the optical image capturing unit according to claim 5, wherein the optical image capturing unit further comprises: a second dielectric layer disposed above the photosensing unit (see figure 8, second dielectric layer 340). However, long fails to explicitly teach wherein a metal layer in the second dielectric layer is provided with a window, and the metal layer is used as the diaphragm.
	However, Shibata teaches wherein a metal layer in the second dielectric layer is provided with a window, and the metal layer is used as the diaphragm (see figure 3, metal layer 312 located in insulating layer 316 (i.e. dielectric); and col. 7, lines 48-55, metal layer 312 may block incident light coming from the neighboring opening region of the opaque material layer 322. As shown in FIG. 3, the structure of the DGTFT 300′ is the same as the structure of DGTFT 300, which is not described in detail herein. The incident light comes from opening region of the opaque material layer 322 of DGTFT 300′ can be blocked by the metal layer 312). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of Shibata to further include the metal layer being used as a diaphragm instead of two separate layers, because doing so would decrease the size of the overall package, making it easier to integrate into other devices. 

Regarding claim 9, Long as modified by Shibata teaches the optical image capturing unit according to claim 8, wherein the first dielectric layer (Long, 350) is disposed between the optical converging device (Long, 310) and the second dielectric layer (Long, see figure 8, first dielectric layer 350 located between micro lens 310 and second dielectric layer 340).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Long (CN 109313704 A) in view of He et al. (U.S. Patent No. 10216975 B1).

Regarding claim 13, Long teaches a filter disposed above the photosensing unit (see figure 9, filter 920 located above the micro lenses 310). However, Long fails to explicitly teach wherein the filter comprises: a first filter layer disposed on an upper surface of a substrate; and/or a second filter layer disposed on a lower surface of the substrate.
	However, He teaches wherein the filter comprises: a first filter layer disposed on an upper surface of a substrate; and/or a second filter layer disposed on a lower surface of the substrate (Col. 35, lines 50-63, In some implementations, when using two or more optical filters as disclosed above, an optical absorbing material can be filled between the two filters to exhibit proper absorption for the rejected light band so that the bouncing light between the two optical filters can be absorbed. For example, one filter may be coated on spacer 917, and the other filter be coated on protection material 919, while the collimator 617 can be made optically absorbing to absorb the rejected light band by the two filters. As a specific example, a piece of blue glass that has high absorption from 610 nm to 1100 nm can be used as base of the filters. In this case the two filters are coated on up and down surfaces of the blue glass, and this component can be used as the spacer or the protection material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Long to incorporate the teachings of He to further include two filters with a substrate in between because (1) it allows for the additional filtering of unwanted light, whether it be by the angle at which light approaches, wavelength, etc. and (2), as stated above, the substrate can function as a spacer or provide protection to the internal components of the device. Note: because this claim contains an “and/or” statement, the claim only covers one of the filter layers, therefore, it is unnecessary for the examiner to find both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878